DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5, 9-11, and 15-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a structure for mounting a gasket on a block having the details, as set forth in claims that include elements such as a block including: a fluid channel, an annular inner wall made of resin and located radially outside an opening of the fluid channel, and an annular outer wall made of resin and located radially outside the annular inner wall; and an annular gasket surrounding the opening of the fluid channel, wherein the annular inner wall and the annular outer wall allow an axial side of the gasket to be press-fitted therebetween and are elastically deformable in their radial directions, the annular inner wall has a radial thickness of 0.72 mm to 6 mm, in thickness the radial thickness of the annular inner wall is smaller than a radial thickness of the annular outer wall, and the radial thickness, f, of the annular inner wall and the radial thickness, b, of the annular outer wall fall within a range defined by the following equations (1) and (2): (1) b = 2,41 f + 0.24, (2) b – 1.45 f + 0.14 (which examiner notes requires b to be between about 1.184mm and 14.7mm and requires b to be between about 1.47 to about 2.74 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight. Though often the size of a device can be considered an obvious modification, in the instant application as the independent claims each require ranges of at least two different dimensions that are interdependent on one another (by the above disclosed equations) they are considered to each require a complex ratios which are not disclosed by the prior art, and as they Applicant discloses specific reasons for each such would not be considered an obvious design choice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/PRIMARY EXAMINER, ART UNIT 3675